AO91(Rev.1l/11)CriminalComplai
                             nt                                                                     ClppK'
                                                                                                         aoFglcEtl.
                                                                                                                  s.Djaicouqy
                                                                                                                         I

                             U NITED STATESD ISTRICT C OURT                                                      FILED
                                                        srthe                                                :.iJS 28 2gj!
                                           w estem oistrictot-virginia                                 ax iac,           ,='ss.
                                                                                                                             -
                                                                                                      sv:
              united statesot-am erica                                                                        DE . ctznx

             DwayneParnellLEFTWICH                              casexo.-7-
                                                                         'tq- '-q/


                     Dejèndant(s)

                                         C RIM IN A L CO M PLA IN T
         1,thecomplainantin thiscase,statithatthefollowing istruetp the bestofmy knowledge andbelief.
Onoraboutthedatets)of .                 08/28/2019            inthecountyof                RoanokeCity              inthe
   W estern    Dlstrictof              Virginia       ,thedefendantts)violated:
           CodeSection                                            OyenseDescri
                                                                             ption


18U.S.C.,Secti
             on922 (g)(1)                Possessionoffirearm byaprohibi
                                                                      tedperson



         Thiscriminalcom plaintisbased on thesefacts'
                                                    .
See aoached.




         d continuedontheattachedsheey.
                                                                     .                                               &



                                                                 K                   complainant'
                                                                                                ssignature

                                                                           Nicholas'Davis,.ATF SpecialAgent
                                                                                     Printed nameand title

Sworn to beforem eand signedin my presence.

                                                                                 '              '
                                                                                                )
IDate:              t,# zelk                                                                    .



                                                                                       Judge'
                                                                                            ssi
                                                                                              gnature

City and state:                     Roanoke,vA                       RobertS.Bàllou,Uni
                                                                                      ted StatesM agistrate Judge
                                                                                     Printednameand title



          Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 1 of 6 Pageid#: 1
                                     IN TH E
                        UN ITED STA TES D ISTR ICT CO URT
                  FOR I'HE W ESTERN DISTRICT OF W RGINIA
                                RO AN O K E D IV ISIO N

 UN ITED STA TE S OF AM ER ICA                                       .
                                             CaseNo-e1;t%-% -%Y
                                                      .                    .
                                                                      xa


 D W A YNE PAR NELL LEFTW ICH

                     AFFD AVIT IN SUPPORT O1ïCOM PLAINT
       1,N icholasD avis,being firstduly sw orn,hereby depose and state the follow ing:

                   N TkODUCTION AND A GENT BACKGROUND
       1.     Imakethisaftidavitin supportofacomplaiptandarrestwafrantunderRules

3,4,and 4.1 ofthe FederalRulesofCrim inalProcedure.

              I am a SpecialA gent with the Bureau of A lcohol,Tobacco,Firearm s and  .




Explosives, United States Department of lustice, and have been s'
                                                                o employed since
12/19/2013.Priortothis,1graduatedfrom LehighUniversity.1am agraduateoftheFederal
Law Enforcem entTraining Cente'rand the ATF N ationalA cadem y.D uring thistim e 1have

received training in variousaspectsoflaw enforcem ent,in paiticularnarcoticsand tirearm s

investigations.     have conducted and participated in num erous narcotics-related

investigationsincluding surveillance,search and seizure,effecting arrests,and im plem enting

theuse ofConfidentialSources(CS). Since becoming an ATF SpecialAgent,Ihave
Providedsworntestjmony beforetheFederalGrand Juryand intheUnited StatesDistrict
Courtin referenceto violationsofthe FederalFirearm sand N arcotics law s.

       3.     As a result of m y training and experience as an ATF SpecialA gent,1 am

fam iliarwith federalcrim inallaw sand know thatitis aviolation of:


                                                                                                   r:
                                                                                                   ,
                                                                                                        &tb
                                                                                               h ah*
Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 2 of 6 Pageid#: 2                        jj
                                                                                               .
                                                                                                'ye
                   tèd StatesCode,Section 922(g)(1),topossessafirearm afterhavlng
       Title 18,Uni'                          .




       previously been convicted ofa felony,and to do so know ingly.

              The.
                 inform ation contained in thisaffidavitisbased on m y personal
know ledge of, and invol
                      7 vem entin,thisinvestigation aswellasotherfactsand kns rm ation

provided to m e by ötherlaw enforceiuentofficersinvolved in,thisinvestigation. Iam

thoroughlyfamiliarwith theinform ationcontainedinthisaffidavitthrough personal
expojuretotherecords,andreports,andthrough discussionswith other1aw enforcement

personnel.The factstom prom ising thebasisforthisaftidavitare tnze and correctto the

bestofm y know ledge. Ihave notincluded allfacts determ ined in the course ofthis

investigation in this aftidavit,butonly those factsnecessary to establish probable causeto

believethatDw ayne Lem arLEFTW ICH Violated the aforem entioned statute.

                                  PROBABLE UAUSE
       5.     OnorajoutAugust28,2019,membersoftheRoanokePoliceDepartment,
                             rF-RoanokeField Offk e eyecuted a warrantto search the
V irginia State Police,and A '          .




residence ofD w ayne Lem arLEFTW ICH,located at921 Grayson AvenueN W ,Roanoke,
vA 1

       6.     During the search,investigators seized a Bersa,m odelFirestorm ,.380

caliberpistol,SN:A87229.Thetiiearm waslocatedonashelfinthemasterbedrooz,.
concealed underneath a folded pairofm en'spants. Investigators located a firearm

magazinecontainingthreeréundsof.380caliberammunitionintheChevyTahoetruct
 .
                          '




llnvestigatorsknew theresidenceto beLEFTW ICH 'Sbased on surveillancein connection with a
controlledpurchaseofnarcotics. Between August20and25,2019,surveillanceunitsobservedan
individualmatchingLEFTWICH'Sdescriyionexitanddeparttheresidence.A subsequentsearch
ofpolicerecordsconfirmed thattheindivldualinvolved inthe controlled purchasewas
LEFTW ICH.



                                                                                             Vzr
                                                                                               /2+2T
Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 3 of 6 Pageid#: 3
LEFTW ICH droveto a controlled narcoticstransaction severaldaysearlibr. The m agazine

was m arked EçBersa,''consistentw ith the m ake ofthe recovered firearm .

               ln the m asterbedroom w herethe firearm w asrecovered,investigatorsalso
                                                                         .

                              ,   .1   i

identiied and/orseized approximately 2.8 gram sofsuspected heroin from a drawerin a

dressercontaining m en's clothing.z A Parksand Rec photo identific>tion in LEFTW ICH 'S

nameandmailaddressedtoLEFTW ICH wasfoundontop ofthedresser.LEFTW ICH'S
photo identification was löcated in the kitchen.
       8       Theotheroccupantoftheresidence,Am e
                                                 'shia Hyrper, waspresentduring

execution ofthe search w anunt. She w asadvised ofherM irandaR ightsand spoke

voluntarily w ith investigators.M s.Harperstated during herinterview thatneitherthe

firearm northenarcoticsbelonged to herand thatshe w asunaw are thatthe item sw ere in

herhom e. Harperacknow ledged thatLEFTW ICH stayed atthe residence F ith herand

identified severalitem sin the hom e asbelonging to him . M s.Harperdenied everow ning

orpurchasing a firearm .

               LEFTW ICH wasalsopresenton sceneand rem andedtocustody.

Follow ing advisem entofhisM iranda Rights,LEFTW ICH stated thathe w anted a law yer.

Investigatorsasked no furtherquestions ofhim asa result. D uring the intakeprocess atthe

RoanukeCityJail,EEFTWICH askedTaskForceOfficer(TFO)Billkngel,without
                                                                 .
                                                                     J



prompting,ifhe w ould be getting a bond. TFO Engelexplained the federalcrim inal



2 The'substancetested positively on siteforthepresence ofheroin, Wi
                                                                  thfentanylcompoundor
m ethamphetamine,using aTru-N arcsystem . A Tru-N arc 'Initisdesigned foruseby 1aw
enforcementtoidentifycontrolledsubstances,includinjinsomeinstancesdrugpurity,withoutthe
necessityoffield-testirtgproceduresthatrequireinvestlgatorstocomeintocloserpersonalcontact
with th'
       e drugs.Law enforcem entagencieslncreasingly purchaseand usethisnewertechnology to
guard againstthe dangersofhandling subsuncessuch asfentanyl.

                                             3
                                                                                             K/2%
                                                                                                .%*S
Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 4 of 6 Pageid#: 4
complaintprocesstoLEFTW ICH .During TFO Engel'sexplanation,andwithout

questioning by TFO Engel,LEFTW ICH voluntarily stated thatlaw enforcem entcould not

chargehim with thegtln asitwasnotfound on him ,addingthathisKskid''broughtthe gun

intothehouse.LEFTW ICH statedthathehadhadthegunforabouteight(8)monthsand
thoughtaboutpaw ning it.

       10     A queryoftheNCIC datahaserevealedthatLEFTW ICH hasbeen
convicted previously ofa crim epunishable by im prisonm entfora term exceeding one

year,com m only called a felony.

              Youràftiant,an ATF lnterstateNexusAgent,ekam ined identifying
inform ation for'
                the aforem entioned firearm and has determ ined thatthe item m eetsthe

definitionofatirearm asdelnedinTitle18USC Chapter44,Section921(a)(3).Your
affiantfurtherdeterm ined
                        ' thatthe tirearm wasin and affecting com m erce b'
                                                                          ecause itw as

notm anufactured in the Com m onw ealth o'fVirginiaand, therefore,w as
                                                                     'necessarily

shipped ortransported in interstate orforeign com m erce.

       12.    A rèview ofCom m'
                              onw ealth ofVirginia Probation Supervision records
                               t
                               '
show sthaton l1/30/2017,LEFTW ICH signed ConditionsofSupervision which states,GçI
w illnotuse,ow n,posses'
                       s, transportorcarry ?.tirearm .''

       13.    The events described in thisaffidavitoccurred in th: W este'
                                                                         rn D istrictof

V irginia.

                                     CON CLU SION

       14.    Bàsed on the foregoing,youraffiantassertsthatthere'isprobâblecause to

believethatLEFTW ICH possessed a firearm afterbeing convicted ofa crim epunishable by

aterm ofim prisonm entin excessofone year,and did so know ingly,in violation ofTitle


                                            4
                                                                                          T+Wwév
                                                                                               3
                                                                                               '
Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 5 of 6 Pageid#: 5
18,UnitedStatesCode,Section9224:)(1);andthattheaforementionedviolationstook
place in the City ofRoanoke,in the W estenzDistrictofV irginia.



                                          Respecffully s bmitted,



                                          N icholasD avis
                                          A TF SpecialA gent


Swornbeforemethis f C dayofAugust,2019.


RobertS.Ballou
U nited StatesM agistrate Judge




Case 7:19-mj-00094-RSB Document 1 Filed 08/28/19 Page 6 of 6 Pageid#: 6
